This cause was heard by Hon. A.L. Gaston, presiding Judge of the Fourteenth Circuit, on an agreed statement of facts.
From his decree the Woodmen of the World Insurance Society has appealed, and by its exceptions raise two questions for determination by this Court.
First. Was there error in not finding and holding that the insured was at the time of his death in the Naval Service of the United States in time of war, and that thereby, under the express provisions of the double indemnity benefit agreement, the plaintiff was barred from recovery of the additional one thousand dollars?
Second. In view of the tender of payment of the $1,002.68, the face of the amount of the policy, plus unearned premiums, was there error in allowing interest on said amount?
The first question must be answered in the negative. The decree of Judge Gaston is clear and convincing. We are in harmony with the views therein expressed and adopt it as the opinion of this Court, except as herein modified. Let it be reported.
The second question must be answered in the affirmative. Tender of $1,002.68, the face of the policy, plus unearned premiums, having been made to respondent without prejudice to respondent's claim for the double indemnity benefits, it was error to allow interest on said amount. *Page 210 
Appellant's tender of the sum of $1,002.68 was absolute and unconditional and without prejudice to the proper adjudication of the question of double indemnity under the insurance policy.
Respondent refused to accept same and in his complaint seeks to recover said $1,002.68 with interest.
As far back as Ryan v. Baldrick, 3 McCord, 498, it has been the rule in this State that an absolute and unconditional tender of the amount due suspends the running of interest.
Interest on the sum of $1,002.68 was error. Interest on the sum of $1,000.00 under the double indemnity provision of the insurance policy was proper.
Judgment should be affirmed except as herein modified.
MR. CHIEF JUSTICE BAKER, MESSRS. ASSOCIATE JUSTICES FISHBURNE and STUKES and CIRCUIT JUDGE WM. H. GRIMBALL, ACTING ASSOCIATE JUSTICE, concur in part and dissent in part.